 



EXHIBIT 10.6
(AMVESCAP) [g11915g1191505.gif]
THE AMVESCAP NO.3
EXECUTIVE SHARE OPTION SCHEME
Definitions and Interpretation

(1)   In this Scheme, unless the context otherwise requires.-       “the Board”
means the board of directors of the Company or a committee appointed by such
board of directors;       “the Company” means AMVESCAP PLC (formerly INVESCO
PLC) (registered in England No. 308372);       “the Grant Date” in relation to
an option means the date on which the option was granted;       “Participant”
means a person who holds an option granted under the Scheme;      
“Participating Company” means the Company and any Subsidiary;      
“Schedule 10” means Schedule 10 to the Finance Act 1984;       “the Scheme”
means the AMVESCAP No. 3 Executive Share Option Scheme as herein set out but
subject to any alterations or additions made under Clause 3 below;      
“Subsidiary” means a body corporate which is a subsidiary of the Company within
the meaning of section 736 of the Companies Act 1985 and is under the control of
the Company within the meaning of Section 534 of the income and Corporation
Taxes Act 1970;       “the Trustees” means the trustees or trustee for the time
being of any trust established by the Company which provides for options to be
granted under the Scheme to the beneficiaries thereof;

(2)   Any reference in the Scheme to any enactment includes a reference to that
enactment as from time to time modified, extended or re-enacted.

2. Eligibility

(1) A person is eligible to be granted an option under the Scheme if (and only
if) he is a full-time director or qualifying employee of a Participating
Company.   (2) For the purposes of sub-clause (1) above:-

 



--------------------------------------------------------------------------------



 



  (a)   a person shall be treated as a full-time director of a company if he is
obliged to devote to the performance of the duties of his office or employment
with the company (or with the company and any other company which is a
Participating Company) not less than 25 hours a week;     (b)   a qualifying
employee, in relation to a company, is an employee of the company (other than
one who is a director of a Participating Company) who is required, under the
terms of his employment, to work for the company (or for the company and any
other company which is a Participating Company) for at least 20 hours a week.

3. Grant of Options

(1)   Subject to sub-clauses (2) and (5) below and to Clause 4 below, the
Trustees may grant to any person who is eligible to be granted an option under
the Scheme (in such form and manner as the Trustees may from time to time
prescribe) an option to purchase ordinary shares in the Company. upon the terms
set out in the Scheme and upon such other terms as the Trustees may specify.  
(2)   An option may only be granted under the Scheme within the period of six
(6) weeks beginning with the date on which the Scheme is approved and adopted by
the Board or the period of six (6) weeks beginning within the dealing day next
following the date on which the Company announces its annual or half-yearly
results, or at any other time when the circumstances are considered by the Board
to be sufficiently exceptional to justify the grant thereof.   (3)   There shall
be no monetary consideration for the grant of any option under the Scheme, and
accordingly any such option shall be granted under seal.   (4)   The price at
which shares may be acquired by the exercise of an option granted under the
Scheme shall be determined by the Trustees before the grant thereof, provided
that.-

  (a)   if at the relevant time shares of the same class as those shares are
listed in the Stock Exchange Daily Official List, the price shall not be less
than the middle-market quotation of shares of that class (as derived from the
List) on the last dealing day prior to the Grant Date;     (b)   if paragraph
(a) above does not apply the price shall not be less than the market value
(within the meaning of Part VIII of the Capital Gains Tax Act 1979) of shares of
that class, as agreed for the purposes of the Scheme with the Shares Valuation
Division of the Inland Revenue, on the first day of the period of 21 days ending
with the Grant Date; and     (c)   the price shall not be less than the nominal
value of those shares.

 



--------------------------------------------------------------------------------



 



(5)   The grant of any option under the Scheme shall be subject to obtaining any
approval or consent required under the provisions of any regulation or
enactment.

(6) (a)    Subject to sub-clause 5(3) below, an option granted under the Plan to
any person shall not be capable of being transferred by him (other than in
accordance with sub-paragraph (b) or (c) below) and shall lapse forthwith if it
is so transferred or if he is adjudicated bankrupt.       (b)   An option
granted under the Plan (other than one which takes effect as an Incentive Stock
Option under the United States Internal Revenue Code (the “Code”)) may be
transferred to a trustee or any other person or persons howsoever organised
provided that prior to such transfer the Board shall have confirmed in writing
to the transferor that it is satisfied that the option shall be held by the
transferee on terms such that the transferor, the transferor’s estate and the
transferor’s family are the only persons to benefit, if at all, from the same.  
    (c)   An option granted under the Plan (other than one which takes effect as
an Incentive Stock Option under the Code) may be transferred to:-  

  (i)   any entity or organisation falling within the description set out in
section 170(c) of the Code;     (ii)   any entity or organisation having
charitable purposes recognised as such under the laws of England and Wales; or,
    (iii)   any other person who would hold such option solely for the benefit
of an entity or organisation mentioned in either of (i) and (ii) above;

      provided that prior to any such transfer the Board shall have confirmed in
writing to the transferor that it is satisfied as to the identity and purposes
of any such entity or organisation, in the case of (i) or (ii) above, or as to
the standing, reliability and good faith of such other person, in the case of
(iii) above.

4. Limit

    The amount for which shares may be purchased on the exercise of any option
granted under the Scheme on any day to any person shall not, when added to the
amount for which shares in the company shall at any time have remained to be
transferred on the exercise of options granted to him in the period of 10 years
immediately preceding that day (but on or after the date upon which the Scheme
was approved and adopted by the Board) under the Scheme and any other executive
share option scheme adopted by the Company exceed 8

 



--------------------------------------------------------------------------------



 



    times the higher of the total remuneration(excluding benefits in kind)
expressed as an annual rate payable by the Participating Companies to him as on
that day and the total remuneration (excluding benefits in kind) paid by the
Participating Companies to him in the period of 12 months immediately preceding
that day.

5. Exercise of Options

(1)   The exercise of any option granted under the Scheme shall be effected in
such form and manner as the Trustees may from time to time prescribe.   (2)  
The effective date of exercise of an option will be the date on which the
Company or other duly appointed agent has received the following:

  (a)   The notice of exercise; and     (b)   Payment of the exercise price in
cleared funds; or     (c)   Where a cashless exercise facility is offered and
chosen by the Participant, such documents as may be required by the Company and
confirmation by the Trustees of the sale price of the shares and that there is a
willing purchaser;

    If an option lapses before the effective date of exercise then any attempted
exercise of that option is invalid. No employee has any right to compensation if
an option becomes exercisable but lapses before the exercise is effective.      
If an option exercise notice is delivered at a time when any statute, regulation
or code adapted by the Company prohibits the exercise of option then the
effective date of exercise will be delayed until the optionholder is permitted
to exercise an option.       A notice of exercise cannot be withdrawn once
exercise has become effective.

(3)   Subject to sub-clauses (3) and (4) below and to Clause 6 below, an option
granted under the Scheme may not be exercised before any date specified by the
Trustees prior to the grant of options, provided that such date falls no earlier
than the third anniversary and no later than the tenth anniversary of the Grant
Date.   (4)   Subject to sub-clauses (6) and (7) below, if any Participant dies
before exercising an option granted to him under the Scheme and at a time when
he is either a director or employee of a Participating Company or entitled to
exercise the option by virtue of sub-clause (4) below, the option may (and must,
if at all) be exercised by his personal representatives within 12 months after
the date of his death.   (5)   Subject to sub-clauses (6) and (7) below, if any
Participant ceases to be a director or employee of a Participating company
(otherwise than by reason of

 



--------------------------------------------------------------------------------



 



    his death) the following provisions apply in relation to any option granted
to him under the Scheme.-

  (a)   if he so ceases by reason of injury or disability, the option may (and
subject to sub-clause (3) above must, if at all) be exercised within six months
of his so ceasing;     (b)   if he so ceases by reason of retirement on reaching
any age at which he is bound to retire in accordance with the terms of his
contract of employment, the option may (and subject to sub-clause 5(3) above
must, if at all) be exercised at any time from the date of retirement to the
date on which the option shall otherwise lapse in accordance with these rules
and the terms on which the option was granted     (c)   if he so ceases for any
other reason, the option may not be exercised at all unless the Trustees shall
so permit in which event it may (and subject to sub-clause (3) above must, if at
all) be exercised to the extent permitted by the Trustees within up to twenty
four months of his so ceasing;

    and if the Trustees are satisfied that the Participant is about to cease to
be a director or employee of a Participating Company as mentioned in paragraph
5.(4)(a), (b) or (c) above on any day, the option may to the extent permitted by
the Trustees be exercised within the period of 28 days immediately preceding
that day.   (6)   A Participant shall not be treated for the purposes of
sub-clause (4) above as ceasing to be a director or employee of a Participating
Company’ until such time as he is no longer a director or employee of any of the
Participating Companies, and a Participant (being a woman) who ceases to be such
a director or employee by reason of pregnancy or confinement and who exercises
her right to return to work under section 45 of the Employment Protection
(Consolidation) Act 1978 before exercising an option under the Scheme shall be
treated for those purposes as not having ceased to be such a director or
employee.   (7)   Notwithstanding any other provision of the Scheme, an option
granted under the Scheme may not be exercised after the expiration of the period
of 7 years beginning with the Grant Date or such other period as the Trustee may
specify prior to the grant of the option.   (8)   Subject to sub-clause
(8) below, within 30 days after an option under the Scheme has been exercised by
any person, the Trustees shall transfer to him, the number of shares in respect
of which the option has been exercised.   (9)   The transfer of any shares under
the Scheme shall be subject to obtaining any such approval or consent as is
mentioned in Clause 3(5) above.

 



--------------------------------------------------------------------------------



 



6. Take-over, Reconstruction and Winding-up

(1)   If any person obtains control of the Company (within the meaning of
section 534 of the income and Corporation Taxes Act 1970) as a result of making
an offer to acquire shares in the Company, the Trustees shall within 7 days of
becoming aware thereof notify every Participant thereof and, subject to
sub-clauses (3), (4) and (7) of Clause 5 above, an option granted under the
Scheme may be exercised within one month (or such longer period as the Trustees
may permit) of such notification.   (2)   For the purposes of sub-clause
(1) above, a person shall be deemed to have obtained control of the Company if
he and others acting in concert with him have together obtained control of it.  
(3)   If any person becomes bound or entitled to acquire shares in the Company
under sections 428 to 430F of the Companies Act 1985, or if under section 425 of
that Act the Court sanctions a compromise or arrangement proposed for the
purposes of or in connection with a scheme for the reconstruction of the Company
or its amalgamation with any other company or companies, or if the Company
passes a resolution for voluntary winding up, or if an order is made for the
compulsory winding up of the Company, the Trustees shall forthwith upon becoming
aware thereof notify every Participant thereof and any option granted under the
Scheme may, subject to sub-clauses (3) and (4) of clause 5 above, be exercised
within one month of such notification, but to the extent that it is not
exercised within that period shall (notwithstanding any other provision of the
Scheme) lapse on the expiration thereof.

7. Variation of Capital

(1)   In the event of any increase or variation of the share capital of the
Company (whenever effected) by way of capitalisation or rights issue, or
sub-division, consolidation or reduction, the Trustees may determine that such
adjustments as it considers appropriate shall be made under sub-clause (2) below
and the terms of any option in respect of which an adjustment is so determined
to be made shall be deemed to be adjusted accordingly.   (2)   An adjustment
made under this sub-clause shall be to one or more of the following:-

  (a)   the number of shares in respect of which any option granted under the
Scheme may be exercised;     (b)   the price at which shares may be acquired by
the exercise of any such option; and     (c)   where any such option has been
exercised but no shares have been transferred pursuant to such exercise, the
number of shares which may be so transferred and the price at which they may be
acquired.

(3)   Except in the case of a capitalisation issue, no adjustment under
sub-clause (2) above shall be determined to be made without the prior
confirmation in

 



--------------------------------------------------------------------------------



 



    writing by the auditors for the time being of the Company that it is in
their opinion fair and reasonable.   (4)   As soon as reasonably practicable
after any adjustment shall have been deemed to be made under sub-clause
(2) above, the Trustees shall give notice in writing thereof to any -participant
affected thereby.

8. Alterations

(1)   The Board may with the consent of the Trustees at any time

  (a)   alter or add to all or any of the provisions of the Scheme or     (b)  
determine that an alteration or addition shall be made to the terms of any
option granted under it,

    and the terms of any option in respect of which an alteration or addition is
determined to be made as mentioned in paragraph (b) above shall be deemed to be
altered or added to accordingly.

(2)   As soon as reasonably practicable after any alteration or addition shall
have been made or deemed to be made under sub-clause (1; above the Trustees
shall give notice in writing thereof to any Participant affected thereby.

9. Miscellaneous

(1)   The rights and obligations of any individual under the terms of his office
or employment with any Participating Company shall not be effected by his
participation in the Scheme or any right which he may have to participate
therein, and an individual who participates therein shall waive any and all
rights to compensation or damages in consequence of the termination of his
office or employment for any reason whatsoever insofar as those rights arise or
may arise from his ceasing to have rights under or be entitled to exercise any
option under the Scheme as a result of such termination.   (2)   The Trustees
may from time to time make and vary such rules and regulations not inconsistent
herewith and establish such procedure for administration and implementation of
the Scheme as it thinks fit, and in the event of any dispute or disagreement as
to the interpretation of the Scheme, or of any such rule, regulation or
procedure, or as to any question or right arising from or related to the Scheme,
the decision of the Trustees shall be final and binding upon all persons.   (3)
  The Company and any Subsidiary may provide money to the Trustees to enable
them to purchase shares to be held for the purposes of the Scheme, or enter into
any guarantee or indemnity for these purposes, to the extent permitted by
section 153 of the Companies Act 1985.

 



--------------------------------------------------------------------------------



 



(4)   In any matter in which they are required to act under the Scheme, the
auditors of the Company shall be deemed to be acting as experts and not as
arbitrators and the Arbitration Acts 1950 to 1979 shall not apply hereto.   (5)
  Any notice or other communication under or in connection with the Scheme may
be given by personal delivery or by sending the same by post, in the case of a
company to its registered office and in the case of an individual to his last
known address or, where he is a director or employee or a Participating Company,
either to his last known address or to the address or the place of business at
which he performs the whole or substantially the whole of the duties of his
office or employment. and where a notice or other communication is given by
first-class post, it shall be deemed to have been received 48 hours after it was
put into the post properly addressed and stamped

10. Notices
Any notice or other document which has to be given to a Participant under or in
connection with the Scheme may be:

  (a)   delivered or sent by post to him at his home address according to the
records of his employing company; or     (b)   sent by e-mail or fax to any
e-mail address or fax number which according to the records of his employing
company is used by him;

or in either case such other address which the Company considers appropriate.
Any notice or other document which has to be given to the Company or other duly
appointed agent under or in connection with the Scheme may be delivered or sent
by post to it at its respective registered office (or such other place as the
Board or duly appointed agent may from time to time decides and notify to
optionholders) or sent by e-mail (if the Board allows) or fax to any e-mail
address or fax number notified to the sender.
Notices sent by post will be deemed to have been given on the earlier of the
date of actual receipt and the second day after the date of posting. However,
notices sent by or to an optionholder who is working outside the UK will be
deemed to have been given on the earlier of the date of actual receipt and the
seventh day after the date of posting.
Notices sent by e-mail or fax, in the absence of evidence of non-delivery, will
be deemed to have been received on the day after sending.

 